DETAILED ACTION
Election/Restrictions
Newly submitted claim 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons.  Claim 21 is directed to embodiments of the intracorporeal apparatus (Figs. 2E and 2F) with a loop mechanism, a moving pulley and a stationary pulley.  The mode of operation of these embodiments is completely different from the embodiment of Fig. 2A.  Claims originally presented for examination were directed to the embodiments of Fig. 2A-2C.   Notwithstanding this, it is noted that new claim 21 is mixing the embodiments of Figs. 2A and Fig. 2E and 2F and is directed to new matter. 
Since applicant has received an action on the merits for the originally presented invention (embodiments of Fig. 2A , this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
In claim 13, the recitation “one of or both of the first and second jaws are configured to open and close” seeks to introduce new matter because Applicant’s disclosure, as originally filed, describes the first and second jaws to simultaneously open or close. 
In claim 17, the recitation “at least one of the first and second jaws are configured to open and close” seeks to introduce new matter.  Applicant’s disclosure, as originally filed, describes the first and second jaws to simultaneously open and close.    
In claim 19, the recitation “tooth configured to engage tissue” seeks to introduce new matter.  Applicant’s disclosure, as originally filed, does not support this limitation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the recitation “..is configured to apply a force to node to move one of or both of the first and second jaws,” renders the claim vague and indefinite “node” lacks antecedent basis.  It is unclear which element of the system defines the node.
Appropriate correction is required. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suzuki (US 20070135678).
Suzuki discloses an intracorporeal apparatus including a main body 1 including a first tine and a second tine, each tine having a projection or tooth that is configured or capable of engaging tissue (Figs. 1-2 and 11 and  paras [0051]-[0052], [0063] and [0064].  Also, see marked up Fig. 11 below.).
Suzuki also discloses a placement apparatus in the form of an operator portion 2 with as slider 5 which when pulled results in separation of anchoring tool 55 (Figs. 13-14 para [0064]).  
Regarding claim 20, Suzuki discloses a wire or flexible filament 8 through a portion of main body 1, namely, coil sheath 9 (for e.g. Fig. 1). 


    PNG
    media_image1.png
    399
    775
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments have been fully considered by the Examiner.  New grounds of rejection have been made in this office action. Non application of prior art indicates allowable subject matter provided the issues under 35 U.S.C. 112 are appropriately addressed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 22, 2021
/Anu Ramana/Primary Examiner, Art Unit 3775